Citation Nr: 1400694	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran has not asserted that his tinnitus was caused or aggravated by his hearing loss disability.  However, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability.  As will be further discussed below, there is evidence which acknowledges a possible relationship between the Veteran's tinnitus and his hearing loss.  As such, the Veteran's claim has been expanded to include entitlement to service connection under a theory of secondary service connection, and the issue is as stated on the title page. See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Board notes that the evidence shows the Veteran has a current diagnosis of bilateral sensorineural hearing loss and associated subjective tinnitus.  He claims that his current tinnitus and hearing loss began during his service in Vietnam, when an ammunition dump and a B-52 exploded in close proximity.  

VA afforded the Veteran an examination in conjunction with his bilateral hearing loss and tinnitus claims in May 2009.  After reviewing the claims file and examining the Veteran, the examiner opined as follows:

Hearing evaluations at military entry and separation were within normal limits, and no significant threshold shifts were noted by military separation.  The [V]eteran's [service treatment records] are silent on the issues of hearing loss and tinnitus.  Based on these factors, the [Veteran's] hearing loss and tinnitus are less likely than not (less than 50/50 probability) caused by or a result of acoustic trauma during service.

However, it does not appear the examiner considered all relevant evidence in offering his opinion.  Specifically, while the examiner noted the Veteran's report that his hearing-related issues began in 1966 as well as the nature of his in-service noise exposure, he did not appear to consider such in offering his opinion and instead based his opinion solely on the lack of treatment for hearing loss and/or tinnitus during service.  Moreover, in his October 2012 substantive appeal, the Veteran addressed why he did not seek treatment for such disorders.  Specifically, he indicated that, after his ears rang and his hearing was impaired after the DaNang ammunition dump explosion, he did not seek treatment for it based on the Marine Corps culture.  He further stated that his hearing acuity has decreased since his service and his tinnitus has persisted. 

The United States Court of Appeals for Veterans Claims has held that an examiner may not ignore lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).   Therefore, the Board finds that a remand in order to obtain an addendum opinion is necessary.  In offering an opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptomatology, to include those offered in his October 2012 substantive appeal regarding the reasoning behind the of lack of documented in-service complaints and treatment.

Additionally, as mentioned in the Introduction, the Board has expanded the Veteran's claim to establish service connection for tinnitus, to include based on the theory of secondary service connection; however, he has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notification regarding such secondary aspect of his claim.  Therefore, such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to bilateral hearing loss.  

2.  The AOJ should return the claims file to the examiner who conducted the hearing loss and tinnitus examination in May 2009.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2009 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to his exposure to acoustic trauma during service and continuity of symptomatology as articulated in the Veteran's October 2012 substantive appeal, the examiner should offer an opinion regarding the following:

(i)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his noise exposure during military service?

(ii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his noise exposure during military service?

(iii)  Is it as least likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by or aggravated by his bilateral hearing loss?    

In offering the aforementioned opinions, the examiner should discuss the Veteran's statements regarding service incurrence and continuity of symptomatology, to include those offered in his October 2012 substantive appeal regarding the reasoning behind the of lack of documented in-service complaints and treatment.  The examiner must discuss the rationale of any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

